Exhibit 10.11

TIBCO SOFTWARE INC.
NOTICE OF AWARD OF RESTRICTED STOCK UNITS (U.S.)
Unless otherwise defined herein, the terms defined in the 2008 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Award
and in the Terms and Conditions of Restricted Stock Units (the “Agreement”),
attached hereto as Appendix A.
Name: [insert name] (the “Employee”)
You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, the Agreement and this Notice of Award as
follows:
Award Number                _________________________
Date of Award                    _________________________
Vesting Commencement Date        _________________________
Total Number of Restricted Stock         _________________________
Units
Vesting Schedule:
[Vesting to be inserted].
In the event the Employee ceases to be a Service Provider for any or no reason
(including death or Disability) before the Employee vests in the right to
acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Employee’s right to acquire any Shares hereunder
will immediately terminate. For purposes of this Notice of Award and the
Agreement, a “Service Provider” means an Employee, Non-Employee Director or
Consultant.


By signing below, you acknowledge that this award of Restricted Stock Units is
granted under and governed by the terms and conditions of the Plan and the
Agreement, both of which are made a part of this document. By signing this
Notice of Award, the Employee represents that he or she has reviewed the Plan,
the Agreement and this Notice of Award in their entirety and fully understands
all provisions of the Plan, the Agreement and this Notice of Award.


EMPLOYEE:                
________________________________    
Signature                                        
________________________________    
Print Name                    

1
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

APPENDIX A
TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
1.    Award. The Company hereby grants to the Employee under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement, the attached Notice of Award and the Plan. If and when any Restricted
Stock Units are paid to the Employee, par value for the Shares issued will be
deemed paid by the Employee by past services rendered by the Employee.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal
to the Fair Market Value of a Share on the date it becomes vested. Unless and
until the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 through 5, the Employee will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
3.    Vesting Schedule. Subject to paragraphs 4 through 6, the Restricted Stock
Units awarded by this Agreement and the attached Notice of Award will vest in
the Employee according to the vesting schedule set forth on the attached Notice
of Award. Restricted Stock Units shall not vest in the Employee in accordance
with any of the provisions of this Agreement unless the Employee remains a
Service Provider through the applicable vesting dates, except as otherwise
provided in paragraph 5.
4.    Acceleration Upon Death. If the Employee ceases to be such on account of
his or her death, then those Restricted Stock Units awarded by this Agreement
that would have vested (solely by reason of continued employment) had the
Employee remained employed for an additional twelve (12) months will vest as of
the date of termination of employment. For purposes of applying the preceding
sentence, any applicable performance objectives during the twelve (12) month
period will be deemed to have been achieved at target level during such period.


5.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee. Notwithstanding anything in the Plan or this
Agreement to the contrary, if the vesting of the balance, or some lesser portion
of the balance, of the Restricted Stock Units is accelerated in connection with
the Employee ceasing to be a Service Provider (provided that such cessation is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) the Employee is a “specified
employee” within the meaning of Section 409A at the time of such cessation and
(y) the payment of such accelerated Restricted Stock Units will result in the
imposition of additional tax under Section 409A if paid to the Employee on or
within the six (6) month period following the date the Employee ceases to be a
Service Provider, then the payment of such accelerated Restricted Stock Units
will not be made until the date six (6) months and one (1) day following the
date of such cessation, unless the Employee dies during such six (6) month
period, in which case, the Restricted Stock Units will be paid to the Employee’s
estate as soon as practicable following his or her death, subject to paragraph
9. It is the intent of this Agreement to comply with the requirements of Section

2
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

409A so that none of the Restricted Stock Units provided under this Agreement or
Shares issuable thereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply. For
purposes of this Agreement, “Section 409A” means Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and any proposed, temporary or
final Treasury Regulations and Internal Revenue Service guidance thereunder, as
each may be amended from time to time.
6.    Forfeiture upon Termination of Service. Notwithstanding any contrary
provision of this Agreement or the attached Notice of Award, if the Employee
ceases to be a Service Provider for any or no reason, the then-unvested
Restricted Stock Units awarded by this Agreement and the attached Notice of
Award will thereupon be forfeited at no cost to the Company and the Employee
will have no further rights thereunder.
7.    Payment after Vesting.
(a)    Subject to paragraph 7(b), any Restricted Stock Units that vest in
accordance with paragraph 3 or paragraph 4 will be paid to the Employee (or in
the event of the Employee’s death, to his or her estate) in whole Shares as soon
as administratively practicable after vesting, subject to paragraph 9 and the
other provisions of this Agreement, but in no event later than the date that is
two-and-one-half months from the end of the Company’s tax year that includes the
vesting date. Any Restricted Stock Units that vest in accordance with paragraph
5 will be paid to the Employee at the time(s) provided in paragraph 5, subject
to paragraph 9 and the other provisions of this Agreement.
(b)    If the Committee permits the Employee to elect to defer the settlement of
vested Restricted Stock Units and the Employee makes such an election in
accordance with the terms of the Plan and the rules and procedures determined by
the Committee, in its sole discretion, payment of vested Restricted Stock Units
(and any Dividend Restricted Stock Units) will be made in accordance with the
terms of such election. Notwithstanding the foregoing, if a Change of Control
occurs during the twelve (12) month period following the Date of Award and the
Change of Control qualifies as a change in control under Treasury regulation
section 1.409A-3(i)(5)), any Restricted Stock Units that vest in accordance with
the Change of Control Vesting Schedule will be paid to the Employee (or in the
event of the Employee’s death, to his or her estate) in whole Shares as soon as
administratively practicable after vesting, subject to paragraph 9, but in no
event later than the end of the calendar year that includes the date of vesting
or, if later, the fifteenth (15th) day of the third (3rd) calendar month
following the date of vesting (provided that the Employee will not be permitted,
directly or indirectly, to designate the taxable year of the payment). If a
Change of Control occurs during the twelve (12) month period following the Date
of Award and the Change of Control does not qualify as a change in control under
Treasury regulation section 1.409A-3(i)(5)), any Restricted Stock Units that
vest in accordance with the Change of Control Vesting Schedule will be paid to
the Employee (or in the event of the Employee’s death, to his or her estate) in
whole Shares at the same time or times as if such Restricted Stock Units had
vested in accordance with the Original Vesting Schedule (whether or not the
Employee remains a Service Provider through such date(s)), subject to paragraph
9; provided, however, that such Restricted Stock Units will be paid no later
than the end of the calendar year that includes the date of vesting under the
Original Vesting Schedule or, if later, the fifteenth (15th) day of the third
(3rd) calendar month following the date of vesting under the Original Vesting
Schedule (provided that the Employee will not be permitted, directly or
indirectly, to designate the taxable year of the payment).

3
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

8.    Payments after Death. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the administrator or executor of the Employee’s estate. Any such administrator
or executor must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.
9.    Withholding of Taxes. The Company or the Employer will withhold a portion
of the Shares that have an aggregate market value sufficient to pay all Tax
Obligations required to be withheld by the Company or the Employer with respect
to the Shares, unless the Committee, in its sole discretion, requires or permits
the Employee to make alternate arrangements satisfactory to the Company for such
withholdings in advance of the arising of any withholding obligations. The
Committee, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit the Employee to satisfy his or her Tax
Obligations, in whole or in part by one or more of the following (without
limitation): (a) paying cash, (b) electing to have the Company withhold
otherwise deliverable Shares having a Fair Market Value equal to the minimum
statutory amount required to be withheld, or (c) selling a sufficient number of
such Shares otherwise deliverable to Employee through such means as the Company
may determine in its sole discretion (whether through a broker or otherwise)
equal to the amount required to be withheld. Notwithstanding any contrary
provision of this Agreement, no Restricted Stock Units will be granted unless
and until satisfactory arrangements (as determined by the Company) will have
been made by the Employee with respect to the payment of any income and other
taxes which the Company determines must be withheld or collected with respect to
such Shares. In addition and to the maximum extent permitted by law, the Company
or the Employer has the right to retain without notice from salary or other
amounts payable to the Employee, cash having a sufficient value to satisfy any
tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All Tax Obligations
related to the award of Restricted Stock Units and any Shares delivered in
payment thereof are the sole responsibility of the Employee. By accepting this
award, the Employee expressly consents to the withholding of Shares and to any
additional cash withholding as provided for in this paragraph 9. Only whole
Shares will be withheld or sold to satisfy any tax withholding obligations
pursuant to this paragraph 9. The number of Shares withheld will be rounded up
to the nearest whole Share, with a cash refund to the Employee for any value of
the Shares withheld in excess of the tax obligation (pursuant to such procedures
as the Company may specify from time to time). To the extent that the cash
refund described in the preceding sentence is not administratively feasible, as
determined by the Company in its sole discretion, the number of Shares withheld
will be rounded down to the nearest whole Share and, in accordance with this
paragraph 9 and to the maximum extent permitted by law, the Company will retain
from salary or other amounts payable to the Employee cash having a sufficient
value to satisfy any additional tax withholding.
10.    Rights as Stockholder. Subject to paragraph 11, neither the Employee nor
any person claiming under or through the Employee will have any of the rights or
privileges of a stockholder of the Company in respect of any Shares deliverable
hereunder unless and until certificates representing such Shares will have been
issued, recorded on the records of the Company or its transfer agents or
registrars, and delivered to the Employee (including through electronic delivery
to a brokerage account). After such issuance, recordation and delivery, the
Employee will have all the rights of a stockholder of the Company with respect
to voting such Shares and receipt of dividends and distributions on such Shares.

4
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

11.    Dividend Equivalents. If the Committee permits the Employee to elect to
defer the settlement of vested Restricted Stock Units and the Employee makes
such an election in accordance with the terms of the Plan and the rules and
procedures determined by the Committee, in its sole discretion, the Employee
shall be entitled to receive dividends and distributions paid on the Shares
underlying vested Restricted Stock Units unless a Change of Control occurs
during the twelve (12) month period following the Date of Award and the Change
of Control qualifies as a change in control under Treasury regulation section
1.409A-3(i)(5)). Any such dividends or other distributions automatically shall
be deemed reinvested in Restricted Stock Units on the date of payment of any
such dividends or distributions (the “Dividend Restricted Stock Units”). The
number of Dividend Restricted Stock Units shall be determined as follows: (a) if
the Company declares and pays a cash dividend on the Shares, the number of
Dividend Restricted Stock Units shall be equal to the quotient obtained by
dividing the cash dividend paid on the Shares underlying vested Restricted Stock
Units by the Fair Market Value (as defined in the Plan) of the Shares on the
date the dividend is paid; or (b) if the Company distributes Shares, the number
of Dividend Restricted Stock Units shall be equal to the number of Shares
distributed with respect to the Shares underlying vested Restricted Stock Units.
Dividend Restricted Stock Units shall be subject to the same terms and
conditions as the Restricted Stock Units, including the Employee’s deferral
election.
12.    No Effect on Employment. The terms of the Employee’s employment with his
or her Employer are governed by applicable local law and any relevant employment
agreement. This Agreement and the attached Notice of Award do not constitute an
express or implied promise of continued employment for any period of time. The
Employee may terminate his or her employment and the Employer may terminate the
Employee’s employment in accordance with applicable local law and any relevant
employment agreement.
13.    Labor Law. By accepting this award of Restricted Stock Units, the
Employee acknowledges that: (a) the award of Restricted Stock Units is a
one-time benefit which does not create any contractual or other right to receive
future awards of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) all determinations with respect to any future awards, including, but
not limited to, the times when the Restricted Stock Units shall be granted, the
number of Shares subject to each award of Restricted Stock Units and the time or
times when Restricted Stock Units shall vest, will be at the sole discretion of
the Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of this Restricted Stock Units is an extraordinary item of compensation
which is outside the scope of the Employee’s employment contract, if any; (e)
these Restricted Stock Units are not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of this Restricted Stock Units
ceases upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Restricted Stock Units have been granted to the Employee in the Employee’s
status as an employee of the Company or the Employer; (i) any claims resulting
from these Restricted Stock Units shall be enforceable, if at all, against the
Company; and (j) there shall be no additional obligations for any subsidiary or
affiliate employing the Employee as a result of these Restricted Stock Units.
14.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement and the attached Notice of Award will be addressed to
the Company, in care of

5
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

Shareholder Services, TIBCO Software Inc., 3303 Hillview Avenue, Palo Alto,
California, 94304, or at such other address as the Company may hereafter
designate in writing.
15.    Award is Not Transferable. Restricted Stock Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated other
than by will, by the laws of descent or distribution, or to a Service Provider’s
spouse, former spouse or dependent pursuant to a court-approved domestic
relations order which relates to the provision of child, support, alimony
payments or marital property rights. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of Restricted Stock Units, or any right
or privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, Restricted Stock Units granted herein and the
rights and privileges conferred hereby immediately will become null and void.
16.    Binding Agreement. Subject to the limitation on the transferability of
Restricted Stock Units contained herein, this Agreement and the attached Notice
of Award will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.
17.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any foreign,
state or federal law, or the consent or approval of any governmental regulatory
authority is necessary or desirable as a condition to the issuance of Shares to
the Employee (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.
18.    Plan Governs. This Agreement and the attached Notice of Award are subject
to all terms and provisions of the Plan. In the event of a conflict between one
or more provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern. In the event of a conflict between one or
more provisions of the attached Notice of Award and one or more provisions of
the Plan, the provisions of the Plan will govern.
19.     Committee Authority. The Committee will have the power to interpret the
Plan, this Agreement and the attached Notice of Award and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon the Employee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, this Agreement and the attached Notice of Award.
20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
21.    Agreement Severable. In the event that any provision in this Agreement or
the attached Notice of Award will be held invalid or unenforceable, such
provision will be severable

6
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement or the attached Notice of
Award.
22.    Modifications to the Agreement. This Agreement and the attached Notice of
Award constitute the entire understanding of the parties on the subjects
covered. The Employee expressly warrants that he or she is not accepting this
Agreement or the attached Notice of Award in reliance on any promises,
representations, or inducements other than those contained herein and therein.
Modifications to this Agreement, the attached Notice of Award or the Plan can be
made only in an express written contract executed by a duly authorized officer
of the Company. Notwithstanding anything to the contrary in the Plan, this
Agreement or the attached Notice of Award, the Company reserves the right to
revise this Agreement or the attached Notice of Award as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Restricted Stock Unit award, the Employee expressly warrants that he or she has
received a conditional right to receive Shares issued under the Plan, and has
received, read and understood a description of the Plan. The Employee
understands that the Plan is discretionary in nature and may be modified,
suspended or terminated by the Company at any time.
24.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request the Employee’s consent to participate in the Plan by
electronic means. The Employee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.
25. Disclosure of Employee Information. By accepting this Restricted Stock
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor, for the purpose
of managing and administering the Plan (“Data”). The Employee further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
Shares of stock on his or her behalf. The Employee understands

7
RSU Agreement (U.S.)
11/12

--------------------------------------------------------------------------------

Exhibit 10.11

that he or she may, at any time, view the Data, require any necessary amendments
to the Data or withdraw the consent herein in writing by contacting the Human
Resources Department for his or her employer.
    26.    Notice of Governing Law. This Agreement and the attached Notice of
Award shall be governed by the laws of the State of Delaware, U.S.A., without
regard to its principles of conflict of laws. For purposes of litigating any
dispute that arises under this award of Restricted Stock Units, this Agreement
or the attached Notice of Award, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
of the United States for the Northern District of California, and no other
courts where this award of Restricted Stock Units is made and/or to be
performed.

8
RSU Agreement (U.S.)
11/12